Citation Nr: 1546148	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  07-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

The Veteran was scheduled for a travel Board Hearing in June 2012 which was cancelled by the Veteran.  To date, he has not requested a new Board hearing, accordingly, the Board considers his hearing request to be withdrawn.  38 C.F.R. § 20.704(d)(2015).

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the electronic "Virtual VA" and "VBMS" system to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat during service but was exposed to acoustic trauma aboard the USS Canberra.

2.  The probative evidence does not show that the Veteran's tinnitus is causally or etiologically related to his military service.

3.  The probative evidence does not show that the Veteran's bilateral hearing loss is causally or etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for establishing entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters dated in March 2004, and March 2005.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of identifying evidence to substantiate a claim, the relative duties of VA and the claimant to obtain evidence and of notice of the elements for the claims. 
Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and service personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was afforded VA examinations in November 2010, May 2012, and July 2012.  As the examination reports and the medical opinions are based on the Veteran's history and described the current findings in sufficient detail so that the Board's review is a fully informed one, the examination reports and medical opinions are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). 

Accordingly, the Board finds that there has been substantial compliance with the October 2010 Board remand instructions to afford the Veteran an audiology examination, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Criteria

Service connection may be granted for a disability resulting from an injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004)). 

Additionally, when a disease listed in 38 C.F.R. § 3.309(a), including other organic diseases of the nervous system, is at issue and is not shown to be chronic during service (or within the presumptive period), the second and third elements required for service connection may be established by showing a continuity of symptomatology since service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331(Fed. Cir. 2013).  The United States Court of Appeals for Veterans Claims recently held tinnitus to be a chronic disease that falls within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, -- Vet App. --, No. 13-0540, 2015 WL 510609 (February 9, 2015).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  "The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant."  Id. at 367.

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




Combat 

As an initial matter, the Board finds that the Veteran did not engage in combat with the enemy.  As discussed below, the Veteran served in Vietnam aboard the USS Canberra, in support of combat missions against enemy supply routes, fortified emplacements and troop concentrations along the coastline of North and South Vietnam as noted by a Meritorious Unit Commendation.  The Meritorious Unit Commendation also noted a total of 82 days in combat.  However, a finding that a veteran engaged in combat with the enemy under 38 U.S.C.A. § 1154(b) requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

The Veteran's DD Form 214 reflects that he received the National Defense Service Medal, Vietnam Service Medal, Vietnam Campaign Medal, and received a Meritorious Unit Commendation, none of which, by themselves, demonstrate combat.  Moreover, the Veteran has stated that he fired artillery onto the shores, and that artillery landed near the USS Canberra, close enough to where he could see a splash.  A showing of no more than service in a general "combat area" or "combat zone" is not sufficient to establish combat status under 38 U.S.C.A. § 1154(b).  Moran v. Peake, 525 F.3d 1157 (Fed. Cir. 2008).  Thus, as the Veteran did not, describe an actual fight or encounter with a military foe or hostile unit or instrumentality, the Board finds that the Veteran did not engage in combat with the enemy and the combat provisions of 38 U.S.C.A. § 1154  are not applicable in this case.  Furthermore, a submission from the Veteran's representative in March 2004 specifically conceded that the Veteran did not engage in combat action.  Thus, the Board finds that the Veteran's more recent contentions of combat are unsupported.  See Pond v. West, 12 Vet. App. 341 (1999).    

Tinnitus 

The Veteran has been consistent in his reports that he suffers from tinnitus, and since tinnitus is wholly subjective, the Veteran fulfills the current disability element for service connection.  Charles v. Principi, 16 Vet App 370   (2002).  The Veteran throughout the appeal has alleged that his duties as a fireman apprentice assigned to the boiler room, and his service as a laundry personnel exposed him to acoustic trauma.  Specific to the Veteran's work as laundry personnel, he stated that he worked with heavy machinery up to sixteen hours a day.  Report of Enlistment Performance Evaluations, clearly show that the Veteran was assigned to the laundry room while aboard the USS Canberra.  The Veteran undoubtedly had noise exposure while in-service, and fulfills the in-service element for service connection.

In October 2003, the Veteran stated that his tinnitus had plagued him for many years, and that he experienced tinnitus while on active duty.  The Veteran stated that he did not complain about his condition because he thought it would not affect him.  

A January 2004 treatment note shows complaints for tinnitus.

A March 2006 private audio report from Audiology Associates is of record.  The Veteran reported tinnitus and balance problems.  The report also showed that the Veteran did not pass the Rombert and Fukuda stepping test for balance, which suggests possible vestibular problems.

A January 2007 report from a private hearing aid provider is of record.  The Veteran reported a thirty-five year history of hearing loss, and significant tinnitus.  After review of the Veteran's military history the audiologist report concluded that the Veteran's tinnitus was more likely than not related to the Veteran's noise exposure experienced during military service. 

An August 2010 submission from the Veteran's wife stated the her husband started to have hearing problems after he was discharged, and that he has current complaints of ringing in his ears, that has gotten worse with age.  

In November 2010, VA conducted an audio examination of the Veteran.  The examiner noted a history of vertigo, and noted that the Veteran stated that his tinnitus started in-service while in Vietnam, approximately in 1967 to 1969.

In a May 2012 submission from the Veteran, he reiterated his noise exposure and stated that because of his daily noise exposure in-service, he now has constant ringing in his ears.  

In July 2012 a medical opinion was provided regarding the Veteran's tinnitus.  Based on a review of the Veteran's medical history, occupational history, and audiological testing, the examiner determined that the Veteran's tinnitus was less likely than not the result of military service.  In rationale, the examiner stated that the Veteran did not have complaints, treatment, or diagnosis for the condition while in-service.  The examiner stated that the Veteran's tinnitus is related to his vestibular pathology, which began in approximately 2004.  The examiner further stated that there was no nexus relating the Veteran's vestibular pathology to his service.

While the Board notes that the Veteran has alleged tinnitus in-service, which continued and worsened after service.  The evidence of record shows that the Veteran did not first document a complaint of tinnitus until October 2003, and the first mention of his tinnitus to a medical provider was not until January 2004.  The Veteran also in May 2012 essentially also argued that his tinnitus had delayed onset, and had not continued from service.  Thus, based on the length of time between the Veteran's service, and first complaints made of tinnitus, the Board finds that there is insufficient evidence to find that the Veteran has had continued symptomatology since service, and the Veteran is unable to fulfill service connection based on the theory of a chronic condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).
 
The Board notes the opinion from January 2007 submitted by the private medical staff, which stated that the Veteran's tinnitus was related to his service.  However, the opinion submitted by the July 2012 VA examiners is of a higher probative value.  In that July 2012 opinion, the examiner determined that the Veteran's tinnitus was not related to service, based on the lack of medical complaints in-service, and found that the Veteran's tinnitus is related to his vestibular pathology which formed in approximately 2004.  The January 2007 submission did not contain any discussion on the impact of the Veteran's vestibular pathology.  It is also unclear to what extent the January 2007 medical staff member reviewed the Veteran's claims file, and medical history.  Thus, the more recent review of the Veteran from July 2012, which included a review of the entire claims file including the Veteran statements, a review of the Veteran's occupational history, and offered an etiology opinion based on the medical evidence, is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

The Board notes that the Veteran believes there is a link between his in-service noise exposure and tinnitus.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions like tinnitus.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007).  However, the Veteran's contention that the cause of his tinnitus is from in-service noise exposure, is not sufficient to outweigh the medical examiner's opinion finding that tinnitus is related to his post-service vestibular pathology.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran fails to fulfill the nexus element for tinnitus on a direct basis, as well.   

Hearing Loss

At the Veteran's July 2012 audiological evaluation the Veteran exhibited bilateral hearing loss based on the results of his audiogram results.  As discussed above, the Veteran's service exposed him to acoustic trauma.  Thus, the Veteran fulfills the first and second elements for service connection.

Service treatment records show normal hearing during service, and no complaints or treatment for hearing loss in-service.  

Associated with the Veteran's claim file is a Memorandum for Employee Exposed to Hazardous Noise, from the Department of the Air Force.  The memo stated that the Veteran's hearing showed significant potential hearing loss compared to initial audiograms  The memo further stated that the Veteran could be afforded earplugs to reduce hazardous noise exposure.  

Within the Veteran's January 2006 Notice of Disagreement, the Veteran argued that he had delayed onset hearing loss caused by service.

The Audiology Associates audiological evaluation from March 2006 noted that the Veteran reported tinnitus, hearing loss, and balance problems.  The report also noted that in March 2004 the Veteran was seen for audiological testing, and the results indicated normal hearing in both ears.  Audiological testing revealed mild hearing loss and good speech discrimination in the Veteran's left ear, with normal hearing and good speech discrimination in the Veteran's right ear.  

The January 2007 audio evaluation indicated that the Veteran had a post service history of noise exposure as a firefighter.  The Veteran's audio testing results revealed moderate hearing loss at all frequencies in the right ear, and moderate to severe hearing loss at all frequencies in the left ear.  The opinion concluded that based on the Veteran's history, his hearing loss was more likely than not related to his in-service noise exposure experienced in-service.

An August 2010 statement from the Veteran's wife contended that the Veteran started to have hearing problems after he was discharged, and discussed the severity of the Veteran's hearing loss in daily functioning.  

In November 2010 the Veteran underwent an VA audio examination.  The examiner reviewed the Veteran's medical history, including the March 2004 results which showed normal hearing.  The examiner reviewed the Veteran's civilian employment, which included noise exposure off-loading ships, and as a fireman at Andersen Air Force Base in Guam.  The examiner reviewed the Veteran's audiological findings and diagnosed the Veteran with mild hearing loss bilaterally.  In an etiology opinion the examiner determined that the Veteran's hearing loss is not the result of acoustic trauma in-service, relying on the March 2004 normal results after service, and the fact that the Veteran had normal hearing upon separation from service.  

In July 2012 an additional VA medical opinion was provided.  The July 2012 examiner again concluded that the Veteran's hearing loss was not at least as likely as not related to his active service.  The examiner again reviewed the Veteran's medical history, and audiological results.  Specific to the theory of delayed onset hearing loss, the examiner referenced medical literature which refutes the theory of delayed onset hearing loss.  The examiner added that the Veteran had normal hearing in March 2004, and that his hearing loss which was documented well after service, has no nexus and no connection to his military service.  

The Board notes the opinion from January 2007 submitted by the private medical staff, which stated that the Veteran's hearing loss was related to his service.  However, the opinion submitted by the July 2012 VA examiner is of a higher probative value.  In that July 2012 opinion, the examiner determined that the Veteran's hearing loss was not related to service, based on the lack of medical complaints in-service, the Veteran's normal hearing results in March 2004, and explained, that based on medical literature that once noise exposure is discontinued there is no significant furthering of hearing loss.  The January 2007 submission did not contain any discussion on the impact of the Veteran's normal hearing after service in March 2004, and did not offer any reasoning to substantiate her delayed onset theory of hearing loss.  It is also unclear to what extent the January 2007 medical staff member reviewed the Veteran's claims file, and medical history.  Thus, the more recent review of the Veteran from July 2012, which included a review of the entire claims file including the Veteran statements, a review of the Veteran's occupational history, and offered an etiology opinion based on the medical evidence is of a much higher probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).  

Throughout the appeal period, the Veteran has consistently alleged that his in-service noise exposure is the nexus to his current bilateral hearing loss.  Here, the Veteran is competent to say that he experienced symptoms of hearing loss after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he, as a lay person, is not competent to diagnose hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results based on decibels and Hertz frequencies.  Therefore, since diagnosis, and etiology for bilateral hearing loss is a complex medical question, the Veteran is not competent to offer a diagnosis and nexus opinion on bilateral hearing loss.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Indeed, any relationship between the current hearing loss and symptoms of hearing loss experienced over the years must be established by medical evidence, because hearing loss may be due to many different causes thereby requiring medical expertise to resolve the issue of nexus.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361   (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


